  First Step Act of 2018 (Dec. 21, 2018), Retroactive Application of Fair Sentencing Act


                                       UNITED STATES DISTRICT COURT
                                                        for the
                                            EASTERN DISTRICT OF TENNESSEE
  United States of America                                              )
  v.                                                                    )          Case No. 3:13-CR-18-TAV-CCS-3
                                                                        )          USM No. ____________________
                                                                        )

  Date of Previous Judgment: __July 1, 2015_______ Defendant’s Attorney: Pro se

                      ORDER FOR SENTENCE REDUCTION PURSUANT TO SECTION 404
                                   OF THE FIRST STEP ACT OF 2018

 Upon motion of       the defendant       the Director of the Bureau of Prisons         the attorney for the
 Government      the Court for a reduction in the term of imprisonment based on a statutory penalty range that
 has been subsequently lowered and made retroactive by Section 404 of First Step Act of 2018 (Public Law
 115-391, 132 Stat. 5194, 5222), and having considered such motion,

 IT IS ORDERED that the motion is:
    DENIED.
    GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in the last
 judgment issued) of _________________________ months is reduced to_________________________.

         Defendant moves for a reduction in her sentence [Doc. 189]. However, as the government points out
 [Doc. 188], defendant was sentenced in 2015 [Doc. 150], after the Fair Sentencing Act’s August 3, 2010 effective
 date. Pub. L. No. 111-220, 124 Stat. 2372 (2010). As a result, the Court lacks the authority to a reduce his
 sentence under § 404. First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 (2018) (“No
 court shall entertain a motion made under this section to reduce a sentence if the sentence was previously imposed
 or previously reduced in accordance with the amendments made by sections 2 and 3 of the Fair Sentencing Act
 of 2020”). Defendant’s motion [Doc. 189] is therefore DENIED with prejudice and her motion to appoint
 counsel [Doc. 185] is DENIED as moot.

 All provisions of the judgment dated July 1, 2015 shall remain in effect.

 IT IS SO ORDERED.
 Order Date:               April 15, 2021                                                  _________________________________
                                                                                                    Judge’s Signature

  Effective Date:          _____________________                                            Thomas A. Varlan, U.S. District Judge
                          (if different from order date)                                           Printed name and title




                                                                        1 of 2

Case 3:13-cr-00018-TAV-CCS Document 203 Filed 04/16/21 Page 1 of 2 PageID #: 1650
 I. COURT DETERMINATION OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018:
 Defendant convicted of offense involving ____ grams of cocaine base.
 Previous sentencing range: _______ to _______ months.
 Sentencing range under Fair Sentencing Act: _______ to _______ months.


 II. CONDITIONS OF SUPERVISED RELEASE:
    Conditions of supervised release set forth in judgment are to remain in effect.
    Conditions of supervised release set forth in judgment are to remain in effect, with the following
    modifications:




 III. FACTORS CONSIDERED:
 The Court considered the following in exercising its discretion to modify the term of imprisonment:




                                                     2 of 2

Case 3:13-cr-00018-TAV-CCS Document 203 Filed 04/16/21 Page 2 of 2 PageID #: 1651
